Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 1-5, 7, 11, 14-18 and 21-22 are currently pending in this application.
Claims 6, 8-10, 12-13 and 19-20 have been canceled.
Claims 21-22 have been added.

Response to Amendments
The applicant amended claim 1 to recite a processor to perform “generate” and “instruct” functions and the claims 1-5, 7, 11 and 14-18 are interpreted without invoking 35 USC 112(f).
The applicant amended claim 1 to include features of “wherein the history information that the target person has made speech or action is history information on a conversation or an action, the generated display image includes a feature word extracted from the conversation or the action, and the generated display image includes information on a different target person having a relationship in which a similarity between attribute information of the different target person and attribute information of the target person satisfies a threshold value.”

Claim Objection
Claim 7 is objected to due to minor informality:
a).	Claim 7 is cited to depend from Claim 21.  The claim further cited “the feature word” in line 4 that is not cited in claim 21.  However, claim 1 cited “a feature word” in line 11, the examiner treated this as an editing error and claim 7 is dependent from claim 1 instead of claim 21.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poulos et al. (2014/0160157; IDS) in view of Moriwaki et al. (2008/0255847; IDS) and further in view of Umeda et al. (2015/0003680).

Regarding claim 1, Poulos teaches an information processing apparatus (e.g., In some embodiments, a head-mounted display device (HMD) generates and displays an augmented reality environment to an end user of the HMD in which reminders associated with a particular person may be displayed if the particular person is within a field of view of the HMD or if the particular person is within a particular distance of the HMD. Poulos: Abstract L.2-8) comprising a processor (e.g., In some embodiments, various components of mobile device 19 including the network interface 145, processor 146, memory 147, camera 148, and sensors 149 may be integrated on a single chip substrate.  Poulos: [0031] L.1-4. HMD 200 includes right temple 202, nose bridge 204, eye glass 216, and eye glass frame 214.  Right temple 202 includes a capture device 213 (e.g., a front facing camera and/or microphone) in communication with processing unit 236. Poulos: [0039] L.3-7) configured to: 
generate a display image (e.g., In some cases, HMD 2 may include an image generation unit which can create one or more images including one or more virtual objects. Poulos: [0059] L.1-3.  In some cases, one or more virtual objects corresponding with the second set of reminders may be displayed to the end user.  In one example, the one or more virtual objects may provide reminder information that the particular person would like to speak with the end user regarding a particular topic. Poulos: [0024] L.9-14) including information on speech or action of a target person, based on history information that the target person has made speech or action (see 1_1 below); and 
instruct a display device (e.g., the processor 146 of the mobile device 19; Poulos: [0030] L.1-4 and Fig. 1.  Mobile device 19 comprises a head-mounted display device (HMD) that provides an augmented reality environment or a mixed reality environment to an end user of the HMD.  Poulos: [0034] L.1-4.  Therefore, the HMD includes a processor 146 to execute instructions to provide an augmented reality (AR) or mixed reality (MR) environment to an end user of the HMD) to display the generated display image (e.g., In some embodiments, an HMD may be used to generate and display an augmented reality environment to an end user of the HMD in which reminders associated with a particular person may be displayed if the particular person is within a field of view of the HMD or if the particular person is within a particular distance of the HMD.  Poulos: [0082] L.3-9 and Figs. 4A-4B; see 1_1 below),
wherein the history information that the target person has made speech or action is history information on a conversation or an action (e.g., FIG. 4A depicts one embodiment of an environment 400 in which a first end user (i.e., "Joe") wearing an HMD 29 views an augmented reality environment that includes reminders 25 associated with both the first end user and a second end user (i.e., "Tim") wearing a second HMD 28 within the environment 400.  As depicted, reminders 25 include a first reminder corresponding with the first end user ("Joe") to "Talk to Tim about Sue's birthday" and a second reminder corresponding with the second end user ("Tim") to show a particular picture to Joe with a link to the picture (image_123).  In this case, Joe may view one of Tim's reminders that is associated with Joe.  The second end user wearing the second HMD 28 may view a second augmented reality environment that includes reminders 24.  As depicted, reminders 24 includes a third reminder to "Remember to pay Joe $20" and a fourth reminder to "Show picture (image_123) to Joe." Thus, reminders displayed within an augmented reality environment of an HMD may be associated with an end user of the HMD and other people who have reminders corresponding with the end user.  Moreover, both the HMD 29 and the second HMD 28 may display the same reminder within their respective augmented reality environments. Poulos: [0083] and Fig. 4A; reproduced below for reference

    PNG
    media_image1.png
    607
    803
    media_image1.png
    Greyscale

In some cases, a completion of a reminder may be automatically detected by applying speech recognition techniques (e.g., to identify key words, phrases, or names) to captured audio of a conversation occurring between the end user and the particular person. Poulos: Abstract L.11-15. See 1_1 below), the generated display image (e.g., In some embodiments, an HMD may be used to generate and display an augmented reality environment to an end user of the HMD in which reminders associated with a particular person may be displayed if the particular person is within a field of view of the HMD or if the particular person is within a particular distance of the HMD.  Poulos: [0082] L.3-9 and Figs. 4A-4B) includes a feature word extracted from the conversation or the action (In some cases, a completion of a reminder may be automatically detected by applying speech recognition techniques (e.g., to identify key words, phrases, or names) to captured audio of a conversation occurring between the end user and the particular person. Poulos: Abstract L.11-15.  See 1_2 below) and the generated display image includes information on a different target person having a relationship in which a similarity with respect to a personal attribute information to the user of the display device and to the target person satisfies a threshold value (see 1_3 below). 
While Poulos does not explicitly teach, Moriwaki teaches:
(1_1). including information on speech or action of a target person, based on history information that the target person has made speech or action (e.g., Hereinafter, there will be described three elements displayed by using the activity data that is material data.  In the activity-degree/speech display 310, an activity degree 311 and a speech 313 at the meeting are displayed in real time along with the temporal axis.  The activity degree 311 displays the discussion activation degree 54 of the activity data AD, and the speech 313 displays the speech content data 55 of the activity data AD.  In addition, an index 312 of the activity degree can be displayed on the basis of statistical data of the meeting.  The-accumulation-of-speeches 320 displays the number of speeches for each participant as accumulation from the time the meeting starts, on the basis of the-number-of-speeches data 56 of the activity data AD.  Finally, the speech sequence 330 allows the discussions exchanged among the participants to be visualized by using the-number-of-speeches data 56 and the speech sequence data 57 of the activity data AD. Moriwaki: [0036] and Fig. 1 Monitor screen 300 activity-degree/speech display 310; reproduced below for reference

    PNG
    media_image2.png
    653
    765
    media_image2.png
    Greyscale

Fig. 16 is a screen image in which the activity data 1520 based on motion of a speaker is reflected on an activity degree/speech display 310A as an activity degree 311M of motion.  An activity in the meeting can be visualized together with not only the voice but also the action of each member by the screen. Moriwaki: [0103] and Fig. 16; reproduced below for reference.

    PNG
    media_image3.png
    591
    539
    media_image3.png
    Greyscale

It can be seen speech and motion (action) of each person in the meeting are displayed in time sequence.  These speeches of participants (end users) in a meeting are displayed as “reminders” associated with each participant).
(1_2). the generated display image includes a feature word extracted from the conversation or the action (e.g., The voice processing server 40 allows a sound board 41 installed therein to perform a sampling process of the voice data, and then, feature data of the sound (specifically, the magnitude of voice energy and the like) is extracted by a voice processing unit 42.  The voice processing unit 42 is usually configured as a program process in a central processing unit (CPU) (not shown) in the voice processing server 40.  The feature data generated by the voice processing server 40 is transferred to the input/output interface unit of the aggregation server 200 as speech information of the members through an input/output interface unit of the voice processing server 40.  Voice feature data 52 to be transferred includes a time 52T, a sensor ID (identifier) 52S, and an energy 52E. Moriwaki: [0031] L.5-17.  A table 52 is used to provide an account of time 52T, sensor ID 52S and energy 52E for the features extracted.  The feature data of Moriwaki is taken as key word of Poulos and is referred as feature word)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Moriwaki into the teaching of Poulos so that the user can visualize the dialogue situation of the participants in a meeting.
While the combined teaching of Poulos and Moriwaki does not explicitly teach, Umeda teaches:
(1_3). the generated display image includes information on a different target person having a relationship in which a similarity with respect to a personal attribute information to the user of the display device and to the target person satisfies a threshold value (From the teaching of Moriwaki, the-accumulation-of-speeches 320 displays the number of speeches for each participant as accumulation from the time the meeting starts, on the basis of the-number-of-speeches data 56 of the activity data AD.  Moriwaki: [0036] L.10-13 and Fig. 3; reproduced below for reference.  

    PNG
    media_image4.png
    664
    891
    media_image4.png
    Greyscale

It can be seen that A, B, C and D are the different target persons, the accumulation of speeches for each person are the personal attribute information and the height of the bars of each person is shown in screen 320 of Monitor screen 3000 in Fig. 1.  FIG. 4 shows an example in which the participant names A, B, C, and D are registered in the seated positions 61A, 61B, 61C, and 61D, respectively.  The registration screen 60 may be a screen of the above-described PC, or an input screen of an input tablet for handwritten characters placed at each seated position. Moriwaki: [0040] L6-11.  Therefore, A, B, C and D are participants in the meeting and sitting next to one another.  The similarity is high when the feature quantities are similar to each other and low when the feature quantities are not similar to each other, and, for example, varies from 0 to 100.  The calculated similarity is compared with a threshold held in advance, and if the similarity is higher than the threshold, it is determined that a person is the same as one having a certain dictionary ID.  On the other hand, if the similarity is lower than or equal to the threshold, it is determined that the person is not the same as the one having the certain dictionary ID.  The same threshold for making a determination as to the similarity may be held for all the dictionary IDs, or a different threshold may be held for each dictionary ID.  Umeda: [0086] L.10-22.  Therefore, from teaching of Moriwaki for two accumulation-of-speeches (information of speech of each person): b and c (personal attribute information) for two users B (target person) and C (a different target person), the ratio of smaller of b/c and c/b; r is compared to a threshold value such as k, when r < k, b and c are not similar and they are represented with bars of different height and when r >= k, b and c are considered similar and represented with bars of same height.  Thus, if k = 0.5 and r < k, it can be seen that B may be talking more/less than C and if r > k, both B and C may be talking same amount of time in the meeting (conversation)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Umeda into the combined teaching of Poulos and Moriwaki teaches to see how each participant performed in the meeting (conversation) from the bar graph generation.

Regarding claim 2, the combined teaching of Poulos, Moriwaki and Umeda teaches the information processing apparatus according to claim 1, 
wherein the history information that the target person has made speech or action is history information that a participant to an event currently being performed has made speech or action (e.g., The activity data AD generated by the stream data processing unit 100 is usually stored into a table or the like in the memory unit (not shown) in the aggregation server 200, and is sequentially processed by a display processing unit 203.  In the embodiment, four pieces of data are generated as concrete activity data AD.  Poulos: [0033]. The second piece of activity data is speech content data 55 which is composed of a time 55T and a speaker 55S, a speech content 55C, and an importance 55F associated with the time. Poulos: [0034] L.10-13. The third piece of activity data is the-number-of-speeches data 56 which is composed of a time 56T, a speaker 56N associated with the time, and the-accumulation (number)-of-speeches 56C associated with the speaker 56N.  The fourth piece of activity data is speech sequence data 57 which is composed of a time 57T and a relation of the order of speeches made by speakers associated with the time.  Specifically, immediately after a speaker (former) 57B makes a speech at the time, the-number-of-speeches 57N made by a speaker (latter) 57A is obtained within a certain window time.  Poulos: [0034] L.17-27), and 
wherein the generated display image includes information on the speech or action of the participant (e.g., These sensing data pieces are converted into activity data AD used for visualizing the situations of the meeting at a stream data processing unit 100 in the aggregation server 200.  Poulos: [0032] L.1-3 and Fig. 1 Monitor screen 300 screen 310). 
 
Regarding claim 3, the combined teaching of Poulos, Moriwaki and Umeda teaches the information processing apparatus according to claim 2, wherein the information on the speech is a speech amount obtained based on the number of speeches or a speech time (e.g., In the embodiment, four pieces of data are generated as concrete activity data AD.  Poulos: [0033] L.5-6. The second piece of activity data is speech content data 55 which is composed of a time 55T and a speaker 55S, a speech content 55C, and an importance 55F associated with the time. Poulos: [0034] L.10-13. The third piece of activity data is the-number-of-speeches data 56 which is composed of a time 56T, a speaker 56N associated with the time, and the-accumulation (number)-of-speeches 56C associated with the speaker 56N.  The fourth piece of activity data is speech sequence data 57 which is composed of a time 57T and a relation of the order of speeches made by speakers associated with the time.  Specifically, immediately after a speaker (former) 57B makes a speech at the time, the-number-of-speeches 57N made by a speaker (latter) 57A is obtained within a certain window time.  Poulos: [0034] L.17-27). 
 
Regarding claim 4, the combined teaching of Poulos, Moriwaki and Umeda teaches the information processing apparatus according to claim 2, wherein the information on the action is an action amount obtained based on the number of actions or an action time (e.g., Fig. 16 is a screen image in which the activity data 1520 based on motion of a speaker is reflected on an activity degree/speech display 310A as an activity degree 311M of motion.  An activity in the meeting can be visualized together with not only the voice but also the action of each member by the screen. Moriwaki: [0103].  It would have been obvious to combine the teaching of Moriwaki into the teaching of Poulos so that the user can visualize the speech and actions of the participants in a meeting). 
 
Regarding claim 5, the combined teaching of Poulos, Moriwaki and Umeda teaches the information processing apparatus according to claim 1, wherein the generated display image includes progress information indicating the progress of the event (e.g., In the activity-degree/speech display 310, an activity degree 311 and a speech 313 at the meeting are displayed in real time along with the temporal axis.  The activity degree 311 displays the discussion activation degree 54 of the activity data AD, and the speech 313 displays the speech content data 55 of the activity data AD.  Moriwaki: [0036] L.2-8 and Fig. 1.  The display 310 provides an account of the speech and actions of a meeting/conference.  It would have been obvious to combine the teaching of Moriwaki into the teaching of Poulos so that the user can visualize the speech and actions of the participants in a meeting). 

Regarding claim 14, the combined teaching of Poulos, Moriwaki and Umeda teaches the information processing apparatus according to claim 1, wherein the generated display image includes internal information of the target person (e.g., As a result, the heated degree becomes 0 during a silent period when no speakers are present, 1 during a period when one speaker makes a speech for a long time, and a product of the number of speakers and conversations during a period when two or more speakers are present.  An index of the heated degree in the query 1010 is determined on the basis of whether the number of participants who participate in the discussion among the participants of the meeting is large and whether opinions are frequently exchanged among the participants.  Moriwaki: [0092] L.11-20.  It is obvious opinions of first and second end users are exchanged during a conversation/meeting). 
 
Regarding claim 15-17, the claim is dependent from claim 2-4 respectively.  The claims are similar in scope to claim 14 and they are rejected under similar rationale as claim 14.

Regarding claim 18, the combined teaching of Poulos, Moriwaki and Umeda teaches the information processing apparatus according to claim 1, wherein the generated display image includes attribute information of the target person (e.g., The meeting visualization system according to claim 6, comprising a detector which detects IDs (identifiers) indicating seated positions of the participants, wherein the participant registration interface of the stream processing unit associates the voice collecting units with the participants on the basis of the IDs from the detector.  Moriwaki: Claim 7.  It would have been obvious to combine the teaching of Moriwaki into the teaching of Poulos so that the user can visualize the speech and actions of the participants in a meeting). 

Claims 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poulos in view of Moriwaki and Umeda as applied to claim 1 and further in view of Sommers et al. (2018/0047395).

Regarding claim 7, the combined teaching of Poulos, Moriwaki and Umeda teaches the information processing apparatus according to claim [[21]]1.
While the combined teaching of Poulos, Moriwaki and Umeda does not explicitly teach, Sommers teaches wherein the display image generated by the generation unit includes the feature word as a topic item to be recommended, in a case where the number of appearances of the feature word is equal to or more than a predetermined number (e.g., When the AR system detects that a word is used multiple times or when a rare word appears in a conversation, the AR system may flag the word as a keyword.  For example, when the AR system can detect the word "petrify" is used multiple times in a user's conversation, the AR system can classify the word "petrify" as a keyword.  However, the AR system may later determine that user is involved in a conversation related to fossils.  The AR system may reclassify the word "petrify" such that it is no longer a keyword because the AR system can determine that the user has learned (or otherwise knows) the meaning of the word "petrify".  Sommers: [0131] L.3-15. Indeed, an implementation can allow a user to customize behaviors incorporated by the implementation in the keyword detection.  For example, the AR system can provide a user interface by which the user can add or remove words to a list of common words or rare words.  The AR system can monitor a user's own speech for rare word classification.  For example, the speech of a cryptographer may contain the acronym AES (Advanced Encryption Standard).  Upon detecting the acronym AES of the cryptographer/user multiple times (e.g., 3 or 5 times) or multiple times in a configurable duration of time (e.g., three times in five minutes, seven times in an hour, etc.), the AR system can re-classify the acronym AES as a common word for this user. Sommers: [0130] L.14-27.  The contextual keywords may include the words that are related to a topic of a conversation or words that are frequently used in a conversation.  Sommers: [0126] L.2-5).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Sommers into the combined teaching of Poulos, Moriwaki and Umeda so that keyword detected for multiple times, such as 3 or 5 is taken as a topic of the conversation. 

Regarding claim 11, the combined teaching of Poulos, Moriwaki, Umeda and Sommers teaches the information processing apparatus according to claim 7, wherein the display image generated by the generation unit includes information on a scheduled conversation or action (e.g., In the activity-degree/speech display 310, an activity degree 311 and a speech 313 at the meeting are displayed in real time along with the temporal axis.  The activity degree 311 displays the discussion activation degree 54 of the activity data AD, and the speech 313 displays the speech content data 55 of the activity data AD.  In addition, an index 312 of the activity degree can be displayed on the basis of statistical data of the meeting.  The-accumulation-of-speeches 320 displays the number of speeches for each participant as accumulation from the time the meeting starts, on the basis of the-number-of-speeches data 56 of the activity data AD.  Moriwaki: [0036] L.2-13 and Fig. 1 Monitor screen 300.  Schedule of meeting is given in the activity-degree/speech display 310 as well as the-accumulation-of-speeches 320). 

Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poulos et al. (2014/0160157; IDS) in view of Saito et al. (2013/0070973) and further in view of Moriwaki et al. (2008/0255847; IDS) and Kiyama et al. (5,642,518).

Regarding claim 21, Poulos teaches an information processing apparatus (e.g., In some embodiments, a head-mounted display device (HMD) generates and displays an augmented reality environment to an end user of the HMD in which reminders associated with a particular person may be displayed if the particular person is within a field of view of the HMD or if the particular person is within a particular distance of the HMD. Poulos: Abstract L.2-8) comprising a processor (e.g., In some embodiments, various components of mobile device 19 including the network interface 145, processor 146, memory 147, camera 148, and sensors 149 may be integrated on a single chip substrate.  Poulos: [0031] L.1-4. HMD 200 includes right temple 202, nose bridge 204, eye glass 216, and eye glass frame 214.  Right temple 202 includes a capture device 213 (e.g., a front facing camera and/or microphone) in communication with processing unit 236. Poulos: [0039] L.3-7) configured to: 
record a face feature (see 21_1 below) information and conversation history associated with each of a plurality of users (e.g., The capture device 213 may include one or more cameras for recording digital images and/or videos and may transmit the visual recordings to processing unit 236.  The one or more cameras may capture color information, IR information, and/or depth information.  The capture device 213 may also include one or more microphones for recording sounds and may transmit the audio recordings to processing unit 236.  Poulos: [0039] L.7-14.  See 21_2 below); 
acquire, from a display device, a captured image that captures surrounding of the display device, and identification information of a user who uses the display device (e.g., FIG. 4A depicts one embodiment of an environment 400 in which a first end user (i.e., "Joe") wearing an HMD 29 views an augmented reality environment that includes reminders 25 associated with both the first end user and a second end user (i.e., "Tim") wearing a second HMD 28 within the environment 400.  As depicted, reminders 25 include a first reminder corresponding with the first end user ("Joe") to "Talk to Tim about Sue's birthday" and a second reminder corresponding with the second end user ("Tim") to show a particular picture to Joe with a link to the picture (image_123).  In this case, Joe may view one of Tim's reminders that is associated with Joe.  The second end user wearing the second HMD 28 may view a second augmented reality environment that includes reminders 24.  As depicted, reminders 24 includes a third reminder to "Remember to pay Joe $20" and a fourth reminder to "Show picture (image_123) to Joe." Thus, reminders displayed within an augmented reality environment of an HMD may be associated with an end user of the HMD and other people who have reminders corresponding with the end user.  Moreover, both the HMD 29 and the second HMD 28 may display the same reminder within their respective augmented reality environments. Poulos: [0083] and Fig. 4A. In some cases, a completion of a reminder may be automatically detected by applying speech recognition techniques (e.g., to identify key words, phrases, or names) to captured audio of a conversation occurring between the end user and the particular person. Poulos: Abstract L.11-15); 
identify, from the captured image, a person in the captured image using the face feature information (see 21_1 below); 
extract conversation history of the identified person from a stored conversation history (e.g., One or more storage devices containing processor readable code for programming one or more processors to perform a method for controlling an augmented reality environment associated with a mobile device comprising the steps of: determining a first set of reminders associated with a first person using the mobile device; detecting a second person different from the first person within a field of view of the mobile device; acquiring a second set of reminders from a second mobile device associated with the second person; determining a first set of reminder deadlines corresponding with the first set of reminders; prioritizing the first set of reminders and the second set of reminders based on an identification of the second person and the first set of reminder deadlines; and displaying a first subset of the first set of reminders and a second subset of the second set of reminders based on the prioritization of the first set of reminders and the second set of reminders.  Poulos: Claim 15. See 21_2 below), wherein the conversation history of the identified person includes the conversation history of the identified person with another user who is different from the user who uses the display device (e.g., e.g., FIG. 4A depicts one embodiment of an environment 400 in which a first end user (i.e., "Joe") wearing an HMD 29 views an augmented reality environment that includes reminders 25 associated with both the first end user and a second end user (i.e., "Tim") wearing a second HMD 28 within the environment 400.  As depicted, reminders 25 include a first reminder corresponding with the first end user ("Joe") to "Talk to Tim about Sue's birthday" and a second reminder corresponding with the second end user ("Tim") to show a particular picture to Joe with a link to the picture (image_123).  In this case, Joe may view one of Tim's reminders that is associated with Joe.  The second end user wearing the second HMD 28 may view a second augmented reality environment that includes reminders 24.  As depicted, reminders 24 includes a third reminder to "Remember to pay Joe $20" and a fourth reminder to "Show picture (image_123) to Joe." Thus, reminders displayed within an augmented reality environment of an HMD may be associated with an end user of the HMD and other people who have reminders corresponding with the end user.  Moreover, both the HMD 29 and the second HMD 28 may display the same reminder within their respective augmented reality environments. Poulos: [0083] and Fig. 4A.  In some cases, a completion of a reminder may be automatically detected by applying speech recognition techniques (e.g., to identify key words, phrases, or names) to captured audio of a conversation occurring between the end user and the particular person. Poulos: Abstract L.11-15.  See 21_2 below); 
extract frequently appeared words according to a number of appearances of words in the extracted conversation history (e.g., In some cases, a completion of a reminder may be automatically detected by applying speech recognition techniques (e.g., to identify key words, phrases, or names) to captured audio of a conversation occurring between the end user and the particular person. Poulos: Abstract L.11-15.  See 21_3 below); and
determine information to be displayed on the display device based on the frequently appeared words (see 21_4 below).
While Poulos does not explicitly teach, Saito teaches:
(21_1). identify, from the captured image, a person in the captured image using the face feature information (e.g., In the face recognizing apparatus 100 according to the present embodiment, a person is recognized from image data captured by the camera 150 or the like, based on preliminarily managed face feature information. In this case, in the face recognizing apparatus according to the present embodiment, an appropriate face feature point detecting technique is selected according to a size (resolution) of a face region of input image data. Accordingly, the recognition accuracy of face recognition can be maintained, corresponding to a resolution difference of a face region.  Saito: [0039].  By using a face feature point detecting technique selected by a technique selector 104, the feature point detector 105 detects a position of a face part such as an eye, a nose, or the like, as a feature point of a face, from a face region detected by the face region detector 102.  Saito: [0055].  FIG. 4 is a diagram illustrating an example of feature points detected through various face feature point detecting techniques by the feature point detector 105. In FIG. 4, a point represented by "x" is an example of the feature points. As illustrated in FIG. 4, the feature point detector 105 according to the present embodiment detects fifteen feature points. Saito: [0056] L.8-13);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Saito into the teaching of Poulos so the a person is recognized effectively with few face feature points of the face.
While the combined teaching of Poulos and Saito does not explicitly teach, Moriwaki teaches:
(21_2). extract conversation history of the identified person from a stored conversation history of the identified person with another user who is different from the user who uses the display device (e.g., An example of a meeting scene utilizing a meeting visualization system of a first embodiment is shown in FIG. 3.  Four members (members A, B, C, and D) are holding a meeting.  Speeches of the respective members are sensed by microphones (microphones A, B, C, and D) placed on a meeting table, and these speech data pieces are subjected to a predetermined process by an aggregation server 200 through a voice processing server 40.  Moriwaki: [0029] L.1-8.  Hereinafter, there will be described three elements displayed by using the activity data that is material data.  In the activity-degree/speech display 310, an activity degree 311 and a speech 313 at the meeting are displayed in real time along with the temporal axis.  The activity degree 311 displays the discussion activation degree 54 of the activity data AD, and the speech 313 displays the speech content data 55 of the activity data AD.  In addition, an index 312 of the activity degree can be displayed on the basis of statistical data of the meeting.  The-accumulation-of-speeches 320 displays the number of speeches for each participant as accumulation from the time the meeting starts, on the basis of the-number-of-speeches data 56 of the activity data AD.  Finally, the speech sequence 330 allows the discussions exchanged among the participants to be visualized by using the-number-of-speeches data 56 and the speech sequence data 57 of the activity data AD. Moriwaki: [0036] and Fig. 1 Monitor screen 300 activity-degree/speech display 310.  Fig. 16 is a screen image in which the activity data 1520 based on motion of a speaker is reflected on an activity degree/speech display 310A as an activity degree 311M of motion.  An activity in the meeting can be visualized together with not only the voice but also the action of each member by the screen. Moriwaki: [0103] and Fig. 16. It can be seen speech and motion (action) of each person in the meeting are displayed in time sequence.  The time-sequence (history) of speeches of participants (end users) in a meeting are displayed as “reminders” associated with each participant);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Moriwaki into the combined teaching of Poulos and Saito so that the user can visualize the dialogue situation of the participants in a meeting.
While the combined teaching of Poulos, Saito and Moriwaki does not explicitly teach, Kiyama teaches:
(21_3).  extract frequently appeared words according to a number of appearances of words in the extracted conversation history (e.g., The keyword assigning system of the present invention looks text data and dividing the text data into words, registers results of the division in a word partitioning table, looks the word partitioning table to detect a word occurrence frequency before registering it in a word occurrence frequency table, looks a word occurrence frequency table to collect the word occurrence frequency before storing it in a work area, then extracts a keyword by looking results of the collection before storing it in a keyword-negligible word dictionary, extracts a negligible word by looking the domain-wise word occurrence collection table before storing the negligible word in the keyword-negligible word dictionary. Kiyama: c.3 L.26-38);
(21_4).  determine information to be displayed on the display device based on the frequently appeared words (e.g., As can be seen in the figure, the text data morphological analyzing unit 1, the word occurrence frequency detector 2, the domain-wise word occurrence frequency collection unit 3, the keyword extracting unit 4, the negligible word extracting unit 5, and the dictionary editor 6 are processing blocks, and the text data a, the word partitioning table b, the word occurrence frequency table c, the keyword-negligible word dictionary d, and the text data e with keywords are files or tables.  Kiyama: c.5 L.23-31.  Step 616: If the icon "display details of occurrence frequency" is designated, present to the user the information of the word occurrence frequency table for the word designated by the user. An example of designation of the icon "display details of occurrence frequency" for the word "method" is shown in Image 4 in FIG. 14. An example of presentation of the information of the word occurrence frequency table, also, is shown in image 5 of FIG. 15.  Kiyama: c.10 L.34-41).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kiyama into the combined teaching of Poulos, Saito and Moriwaki so that words are tabulated with their number of occurrence to learn the topics of the conversation (of Poulos).

Regarding claim 22, the combined teaching of Poulos, Saito, Moriwaki and Kiyama teaches the information processing apparatus (e.g., a head-mounted display device (HMD) generates and displays an augmented reality environment to an end user of the HMD; Poulos: Abstract L.3-5) according to claim 21, wherein 
the display device has an image capturing function and a display function (e.g., HMD 200 includes right temple 202, nose bridge 204, eye glass 216, and eye glass frame 214.  Right temple 202 includes a capture device 213 (e.g., a front facing camera and/or microphone) in communication with processing unit 236.  Poulos: [0039] L.3-7; eye glass 216 may comprise a see-through display, whereby images generated by processing unit 236 may be projected and/or displayed on the see-through display.  Poulos: [0042] L.1-4), and 
the display device is configured to: 
transmit the captured image and the identification information of the user who uses the display device to the image processing apparatus (e.g., FIG. 4A depicts one embodiment of an environment 400 in which a first end user (i.e., "Joe") wearing an HMD 29 views an augmented reality environment that includes reminders 25 associated with both the first end user and a second end user (i.e., "Tim") wearing a second HMD 28 within the environment 400.  As depicted, reminders 25 include a first reminder corresponding with the first end user ("Joe") to "Talk to Tim about Sue's birthday" and a second reminder corresponding with the second end user ("Tim") to show a particular picture to Joe with a link to the picture (image_123). Poulos: [0083] L.1-11 and Fig. 4A.  In step 626, the particular person within the environment is identified based on the one or more images and the location information. Poulos: [0101] L.10-12); 
receive the information to be displayed from the information processing apparatus (e.g., a head-mounted display device (HMD), may acquire one or more reminders associated with an end user of the mobile device, identify a particular person within an environment, prioritize the one or more reminders based on the identification of the particular person, and display a subset of the one or more reminders to the end user based on the prioritization of the one or more reminders. The one or more reminders may be determined based on tasks entered into or accessible from a personal information manager, task manager, email application, calendar application, social networking application, software bug tracking application, issue tracking application, and/or time management application. Each of the one or more reminders may correspond with a particular task to be completed, one or more people associated with the particular task, a location associated with the particular task, a reminder frequency (e.g., that a particular reminder is issued every two weeks), and/or a completion time for the particular task. The particular person may be identified individually or identified as belonging to a particular group (e.g., a member of a group with a particular job title such as programmer or administrator). Poulos: [0022] L.3-24); and 
display the information to be displayed on the display device (e.g., FIGS. 4A-4B depict various embodiments of various augmented reality environments in which people-triggered holographic reminders may be used. In some embodiments, an HMD may be used to generate and display an augmented reality environment to an end user of the HMD in which reminders associated with a particular person may be displayed if the particular person is within a field of view of the HMD or if the particular person is within a particular distance of the HMD.  Poulos: [0082] and Figs. 4A-4B), and 
the information processing apparatus comprising the processor (e.g., One embodiment of the disclosed technology includes a memory, one or more processors in communication with the memory, and a see-through display in communication with the one or more processors. The memory stores a first set of reminders associated with a first person using the electronic device.  The one or more processors detect a second person within a field of view of the electronic device, acquire a second set of reminders associated with the second person, and prioritize the first set of reminders and the second set of reminders based on the detection of the second person. Poulos: [0114] L.1-10.  On the basis of the activity data AD generated by the stream data processing unit 100, a drawing process is performed by the display processing unit 203.  That is, the activity data AD is used as material data for the drawing process by the succeeding display processing unit 203.  The display processing unit 203 is also provided as a drawing processing program executed by the processing unit (CPU) of the aggregation server 200.  Moriwaki: [0035] L.1-8) that is further configured to:
transmit the information to be displayed to the display device (e.g., The image generated by the display processing unit 203 is output to the monitor through its input/output interface unit, and is displayed in a screen configuration shown on the monitor screen 300. Moriwaki: [0035] L.11-14).

Response to Arguments
Applicant’s arguments filed on January 27, 2021 have been fully considered but they are not persuasive.
R1.	The applicant amended claim 1 to include features of “wherein the history information that the target person has made speech or action is history information on a conversation or an action, the generated display image includes a feature word extracted from the conversation or the action, and the generated display image includes information on a different target person having a relationship in which a similarity between attribute information of the different target person and attribute information of the target person satisfies a threshold value.”
The examiner applied the teaching of Poulos and Moriwaki to teach “the history information that the target person has made speech or action is history information on a conversation or an action, the generated display image includes a feature word extracted from the conversation or the action” with Figs. 4A and 4B (Abstract, paras. [0082], [0083]) of Poulos to teach display of the reminder information identified with the person information.  The teaching of The-accumulation-of-speeches 320 (Moriwaki: [0036]) is taken as record of reminders of Poulos and is taken as history information (of meeting) and the feature data (Moriwaki: [0031]) is taken as the key words (of Poulos) and they are interpreted as feature words.  
R2.	The examiner applied the combined teaching of Moriwaki and Umeda to teach “the generated display image includes information on a different target person having a relationship in which a similarity between attribute information of the different target person and attribute information of the target person satisfies a threshold value”.
The examiner applied the teaching of Moriwaki windows 310, 320 and 330 to teach the information of different target person in terms of speech, activity degree and accumulation of speeches; which are taken as attribute information of each person in a meeting.  The reference of Umeda teaches a similarity value and a threshold value to compare a feature quantity to compare the attribute information of persons (participant) in a meeting.  Though window 310 and 320 provide a visual examination on comparing the speech/activity degree and accumulation of speech between the participants, the calculation of a similarity value provides a clear values on the similarity value and a clear indicator on whether the similarity value is above or below threshold value.
For details, please see the rejections to the claim above.
R3.	The applicant argued on p. 10 para. 1 that “Umeda merely mentions to a relationship the face feature of the user and the stored face feature. However, Umeda does not teach a relationship of the target person and a different target person, in which a similarity between attribute information of the different target person and attribute information of the target person satisfies a threshold value. Therefore, the combination of Umeda Poulos and Moriwaki does not render obvious the feature of "the generated display image includes information on a different target person having a relationship in which a similarity between attribute information of the different target person and attribute information of the target person satisfies a threshold value" in claim 1.”
The examiner disagreed respectfully.  The reference of Moriwaki illustrates similarity of participants A, B, C and D with screens 310 and 320 in terms of speech, activity degree and accumulation of speeches.  The reference of Umeda teaches calculation of a similarity value with which to determine the similarity by comparing with a threshold value.
R4.	Regarding new claims 21-22, the examiner applied the combined teaching of Poulos, Saito, Moriwaki and Kiyama to teach the features of the claims.
For details, please see the rejections to the claims above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SING-WAI WU whose telephone number is (571)270-5850.  The examiner can normally be reached on 9:00am - 5:30pm (Central Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SING-WAI WU/Primary Examiner, Art Unit 2611